972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eric Preston CLARK, Appellant,v.Bill ARMONTROUT, Warden of the Missouri State Penitentiary, Appellee.
No. 91-3582EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  August 24, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Eric Preston Clark appeals the district court's denial of his petition for writ of habeas corpus.  The district court adopted the magistrate judge's report rejecting the grounds for relief asserted in Clark's petition.  In sum, the magistrate judge held that Clark's claims were either procedurally barred, fully and fairly litigated in state court, or without merit.  Having reviewed the record, we affirm the district court substantially for the reasons stated in the magistrate judge's report.  See 8th Cir.  R. 47B.